                       2:20-cr-20047-MMM-EIL # 53        Page 1 of 1
                                                                                               E-FILED
                                                     Thursday, 28 January, 2021 10:30:38 AM
                                                                Clerk, U.S. District Court, ILCD
                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
             v.                           )      Case No. 20-CR-20047
                                          )
SHAMAR BETTS,                             )
                                          )
              Defendant.                  )

                                        ORDER

       This matter coming on to be heard on the Petition of the government, and it

appearing to the Court that Shamar Betts is now confined in the Champaign County

Jail, Urbana, Illinois, in the custody of the Warden thereof; it further appearing that

said Shamar Betts is the defendant in this cause and his appearance is necessary in

connection with a hearing to be conducted on February 2, 2021, at 1:30 p.m.

       The Petition for Writ of Habeas Corpus Ad Prosequendum (#52) is GRANTED.

IT IS, THEREFORE, ORDERED that a Writ of Habeas Corpus Ad Prosequendum be

issued commanding the Warden of Champaign County Jail, Urbana, Illinois, and the

United States Marshal for the Central District of Illinois, to transport Shamar Betts to the

United States Courthouse, 201 S. Vine Street, Urbana, Illinois, and to produce him

before United States Magistrate Judge Eric I. Long in Court Room B, on February 2,

2021, at 1:30 p.m. and on any date necessary for hearing and from day to day thereafter

until he shall have been released.



  ENTERED: This 28th day of January 2021.

                                                  s/ ERIC I. LONG
                                                 __________________________________
                                                 ERIC I. LONG
                                                 United States Magistrate Judge
